Citation Nr: 0829199	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-24 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for scoliosis of the 
lumbar spine.

3.  Entitlement to an initial disability rating higher than 
10 percent for rhinitis.

4.  Entitlement to an effective date prior to May 30, 2003, 
for the grant of service connection for rhinitis.  

5.  Entitlement to an initial disability rating higher than 
30 percent for asthma.

6.  Entitlement to a compensable initial disability rating 
for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active naval service from January 1993 to 
October 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was before the Board in April 2006, it was 
decided in part and remanded in part.  This case has since 
been returned to the Board for further appellate action.


REMAND

While this case was in remand status, the Appeals Management 
Center (AMC) entered a May 2006 rating decision, assigning an 
initial noncompensable rating for otitis media and initial 
rating of 30 percent for asthma.  The veteran has submitted a 
timely notice of disagreement with those determinations; 
however, he has not been provided a statement of the case in 
response to the notice of disagreement.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in circumstances where a notice of disagreement is filed, but 
a statement of the case has not been issued, the Board must 
remand the claim to direct that a statement of the case be 
issued.  

The Board also notes that its April 2006 remand included an 
instruction that the veteran should be afforded a VA 
examination to determine the current level of impairment due 
to her service-connected allergic rhinitis.  The examiner was 
asked to comment on whether the veteran has polyps and the 
degree of any obstruction of the nasal passage on each side.  
While the examiner reported a finding with respect to the 
presence of polyps, she did not comment on whether there was 
any obstruction, and if so, the percentage of nasal 
obstruction present on each side.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that in December 2005, the veteran 
testified at the RO during a videoconference hearing.  The 
veteran was informed by letter dated in July 2008 that the 
individual who presided at the hearing was no longer an 
employee of the Board.  The veteran was informed of her 
options for another Board hearing.  The veteran responded in 
July 2008 that she wanted a Travel Board hearing. Such 
hearings are scheduled by the RO.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  A statement of the case should be sent 
to the veteran pertaining to the issues of 
entitlement to an initial disability 
rating higher than 30 percent for asthma 
and entitlement to a compensable initial 
disability rating for otitis media, and, 
in connection therewith, she should be 
provided with appropriate notice of the 
requirements to perfect her appeal.

2.  An addendum opinion should be 
requested from the examiner who conducted 
the January 2007 rhinitis examination.  
The claims files should be provided to the 
examiner for review and the examiner 
should indicate that the review has been 
accomplished.  The examiner should be 
asked to comment on the degree of any 
obstruction of the nasal passage on each 
side.  In particular, the examiner should 
state whether there is a greater than 50 
percent obstruction on either side, or a 
complete obstruction on either side.  If 
the January 2007 examiner finds that 
another examination is necessary to answer 
this question, or if the January 2007 
examiner is not available, another 
examination should be scheduled.  

3.  Then, the rhinitis claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  

4.  A Travel Board hearing should be 
scheduled in accordance with the docket 
number of this appeal.  The veteran should 
be notified of the time and place to 
report for the scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


